
	

114 SRES 40 IS: Expressing the sense of the Senate regarding efforts by the United States and others to prevent Iran from developing a nuclear weapon.
U.S. Senate
2015-01-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		1st Session
		S. RES. 40
		IN THE SENATE OF THE UNITED STATES
		
			January 26, 2015
			Mrs. Feinstein (for herself, Mr. Murphy, Mr. Leahy, Mr. Whitehouse, Mr. Tester, Mr. Carper, Mr. Heinrich, Mr. Franken, Mr. Durbin, Mr. Merkley, and Mr. King) submitted the following resolution; which was referred to the Committee on Foreign Relations
		
		RESOLUTION
		Expressing the sense of the Senate regarding efforts by the United States and others to prevent
			 Iran from developing a nuclear weapon.
	
	
 Whereas any acquisition by the Government of the Islamic Republic of Iran of a nuclear weapon would pose a grave threat to international peace and stability and the national security of the United States and United States allies, including Israel;Whereas the Government of the Islamic Republic of Iran is a leading state sponsor of terrorism, continues to materially support the regime of Bashar al-Assad, and is responsible for continuing and gross violations of the human rights of the people of Iran;Whereas, since 2006, the United Nations Security Council has adopted multiple resolutions demanding an end to the Government of the Islamic Republic of Iran’s illicit nuclear activities and Iran’s full cooperation with the International Atomic Energy Agency (IAEA) regarding its nuclear program and international commitments;Whereas the United States Government has led the international community in imposing costly economic sanctions against the Islamic Republic of Iran, which have contributed to the decision of the Government of the Islamic Republic of Iran to return to the negotiating table and provided leverage to press Iran’s leaders to agree to end Iran’s illicit nuclear activities;Whereas the Government of the Islamic Republic of Iran entered the present negotiation with the five permanent Member States of the United Nations Security Council, plus Germany (the P5+1), having previously violated its commitments under the Treaty on the Non-Proliferation of Nuclear Weapons, done at Washington, London, and Moscow July 1, 1968, and not complied with multiple United Nations Security Council Resolutions;Whereas the Joint Plan of Action, also known as the interim agreement, was entered into by the P5+1 and Iran on November 24, 2013, in order to facilitate good faith negotiations toward a final comprehensive agreement that prevents Iran from developing a nuclear weapon;Whereas, under the Joint Plan of Action, the Government of the Islamic Republic of Iran has ceased enrichment of near-20 percent uranium gas, eliminated its stockpile of near-20 percent uranium gas, halted significant construction activities at the Arak nuclear reactor, halted the installation of additional centrifuges and not operated its most advanced centrifuges to accumulate enriched uranium, agreed to more intrusive international inspections of its enrichment sites and provided managed access to its centrifuge assembly workshops, centrifuge rotor production workshops and storage facilities, and uranium mines and mills;Whereas the International Atomic Energy Agency concluded in a January 20, 2015, report that Iran has not enriched uranium above 5 percent at any of its declared facilities, has not made any further advances to its activities at the Natanz and Fordow fuel enrichment plants or the Arak reactor, and has continued to provide managed access to uranium mines and mills, daily access to the enrichment facilities at Natanz and Fordow, and managed access to centrifuge assembly workshops, rotor production workshops, and storage facilities;Whereas the P5+1 and Iran have extended the terms of the Joint Plan of Action and have set a target date for reaching a political framework agreement by the end of March 2015 and a deadline of July 1, 2015, to reach a final comprehensive agreement, including relevant technical annexes;Whereas, in a public speech on January 12, 2015, United States Permanent Representative to the United Nations Samantha Power stated that, increasing sanctions would dramatically undermine our efforts to reach this shared goal … of getting Iran to give up its nuclear program;Whereas, during a press conference on January 16, 2015, Prime Minister David Cameron stated that, it’s the opinion of the United Kingdom that further sanctions [against Iran] or further threat of sanctions at this point won’t actually help to bring the talks to a successful conclusion and they could fracture the international unity that there’s been, which has been so valuable in presenting a united front to Iran;Whereas, during a press conference on January 16, 2015, President Barack Obama stated, On Iran, we remain absolutely committed to ensuring that Iran cannot develop a nuclear weapon. The best way to achieve that now is to create the space for negotiations to succeed. We should not impose further sanctions now; that would be counterproductive and it could put at risk the valuable international unity that has been so crucial to our approach.;Whereas any final comprehensive agreement with the Government of the Islamic Republic of Iran must prevent Iran from developing a nuclear weapon in any manner;Whereas any final comprehensive agreement with the Government of the Islamic Republic of Iran must allow for the prompt reimposition of sanctions if the Government of the Islamic Republic of Iran fails to comply with the final comprehensive agreement; andWhereas Congress retains the sole authority to repeal statutory sanctions against the Government of the Islamic Republic of Iran: Now, therefore, be it
		
	
 That it is the sense of the Senate that the Senate—(1)reaffirms that it is the policy of the United States that the Government of the Islamic Republic of Iran will not be allowed to develop a nuclear weapon and that all instruments of United States power and influence must remain on the table to prevent this outcome;(2)supports the ongoing diplomatic efforts of the United States Government and the members of the P5+1 countries to reach a comprehensive agreement with Iran that prevents Iran from acquiring a nuclear weapon;(3)affirms that support for the prompt reimposition of suspended sanctions as well as the imposition of additional sanctions against Iran would be strong and widespread in the Senate in the event—(A)negotiations fail to achieve a comprehensive agreement;(B)Iran violates the Joint Plan of Action; or(C)Iran violates any final comprehensive agreement on its nuclear program;(4)agrees that future new sanctions against Iran may include measures further targeting Iran’s energy, financial, and strategic economic sectors, and its foreign currency transactions, as well as the designation of additional Government of the Islamic Republic of Iran officials linked to its illicit nuclear program and sanctions evasion; and(5)supports the universal rights and democratic aspirations of the people of Iran.  